SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission file number 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of incorporation) (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA93063 (805) 583-7744 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNo o Indicate by check mark whether the registranthas submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ Total shares of common stock without par value outstanding at September 30, 2011 is 12,253,117. QUALSTAR CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements ·Condensed Balance Sheets — September 30, 2011 and June 30, 2011 1 ·Condensed Statements of Operations — Three months ended September 30, 2011 and 2010 2 ·Condensed Statements of Cash Flows — Three months ended September 30, 2011 and 2010 3 ·Condensed Statement of Changes in Shareholders’ Equity — Three months ended September 30, 2011 4 ·Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Qualitative and Quantitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II — OTHER INFORMATION Item 1A. Risk Factors 19 Item 6. Exhibits 19 Signatures 20 PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS QUALSTAR CORPORATION CONDENSED BALANCE SHEETS (In thousands) September 30, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, short-term Receivables, net of allowances of $43 at September 30, 2011, and $180 at June 30, 2011 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Marketable securities, long-term Other assets 51 49 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related liabilities Other accrued liabilities Total current liabilities Other long term liabilities 22 22 Commitments and contingencies: Shareholders’ equity: Preferred stock, no par value; 5,000 shares authorized; no shares issued — — Common stock, no par value; 50,000 shares authorized, 12,253 shares issued and outstanding as of September 30, 2011 and June 30, 2011 Accumulated other comprehensive income 17 38 Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements. 1 QUALSTAR CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Net revenues $ $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income from operations 13 Investment income 44 47 Income before income taxes 57 Provision for income taxes - - Net income $
